99 F.3d 1138
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Junior Lee BEEBE, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 96-1494.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1996.

Before:  JONES, RYAN, and MOORE, Circuit Judges.

ORDER

1
Junior Lee Beebe appeals a district court judgment affirming the Commissioner's denial of his application for social security disability insurance benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Beebe filed an application for social security disability insurance benefits alleging that he suffered from back pain and numbness in the legs.  Following a hearing, an administrative law judge (ALJ) determined that Beebe was not disabled because he could perform a significant number of jobs in the economy.  The Appeals Council declined to review the ALJ's determination.  Beebe then filed a complaint seeking review of the Commissioner's decision.  The district court affirmed the denial of benefits and granted judgment for the Commissioner.


3
Upon review, we conclude that substantial evidence exists to support the Commissioner's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


4
Beebe's pro se brief is construed as arguing that the decision of the Commissioner is not supported by substantial evidence.  Beebe feels that the Commissioner erred in concluding that he could perform a substantial number of jobs in the economy.  However, the medical records from Beebe's treating physicians show that he is restricted to performing light or sedentary work.  Based on these medical restrictions, the vocational expert identified several types of jobs available in substantial numbers which Beebe could perform.  Therefore, the Commissioner's conclusion that Beebe could perform a significant number of jobs in the economy is supported by substantial evidence.


5
Beebe contends that he suffers from a mental impairment which prevents him from working.  He has attached documentary evidence to his brief to support his position.  As this argument and evidence were not presented to the Commissioner, they are not reviewable on appeal.  See 42 U.S.C. § 405(g);   Casey v. Secretary of Health and Human Servs., 987 F.2d 1230, 1233 (6th Cir.1993) (per curiam).


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.